Securities and Exchange Commission Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 12, 2007 Chesapeake UtilitiesCorporation (Exact name of registrant as specified in its charter) Delaware 001-11590 51-0064146 (State or other jurisdiction of (Commission (I.R.S. Employer incorporation or organization) File Number) Identification No.) 909 Silver Lake Boulevard, Dover, Delaware 19904 (Address of principal executive offices, including Zip Code) (302) 734-6799 (Registrant's Telephone Number, including Area Code) (Former name, former address and former fiscal year, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 Corporate Governance and Management Item 5.03Amendments to Bylaws. The Board of Directors of Chesapeake Utilities Corporation (“Chesapeake” or the “Company”) has approved Amended and Restated Bylaws pursuant to which Article VI, of the Company’s Bylaws was amended effective as of December 12, 2007.Effective January 1, 2008, companies listed on the New York Stock Exchange are required to be eligible to participate in the Direct Registration System administered by the Depository Trust Company.The amendments to the Company’s Bylaws permit shares of the Company’s stock to be issued as certificated or uncertificated and are intended to make the Company eligible to participate in the Direct Registration System. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit Description 3.2 Text ofAmendments to the Company’s Bylaws.
